Citation Nr: 0637743	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for migraine 
headaches.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's low back disorder has not been manifested 
by incapacitating episodes that required bed rest prescribed 
by a physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months.  The disorder is not manifested by any sciatic nerve 
paralysis.

2.  Prior to September 26, 2003, the veteran's low back 
disorder was not manifested by a vertebral fracture, 
ankylosis, moderate limitation of lumbar motion, or muscle 
spasm on extreme forward bending and loss of lateral spine 
motion in a standing position, even taking into account his 
complaints of pain. 

3.  Since September 26, 2003, the veteran low back disorder 
has not been manifested by forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding, even taking into 
account his complaints of pain.

4.  The veteran's migraine headaches have not been manifested 
by any characteristic prostrating attacks.

5.  The veteran's right knee disorder has not been manifested 
by any instability, flexion limited to 45 degrees, and/or 
extension limited to 10 degrees even taking into account his 
complaints of pain.


CONCLUSIONS OF LAW

1.  The veteran has not met the criteria for a rating in 
excess of 10 percent for his low back disorder.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2006).

2.  The veteran has not met the criteria for a compensable 
rating for his migraine headaches.  38 U.S.C.A. §§ 1155, 
5102, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code 8100 
(2006).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for his right knee disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Thereafter, the claims were 
readjudicated in the January 2004 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claims and any questions as to the 
appropriate effective dates to be assigned are moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
veteran has been afforded a VA examination in April 2003 and, 
while the claimant did not identify the location of any 
treatment records, he nonetheless filed with the RO copies of 
his private treatment records from Health Net.  There is no 
pertinent evidence which is not currently part of the claims 
file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claims

The veteran contends that his low back disorder, migraine 
headaches, and right knee disorder include increased adverse 
symptomatology that warrants the assignment of increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Low Back Disorder

Most recently, the May 2003 rating decision confirmed and 
continued the 10 percent rating for the veteran's lumbosacral 
strain with degenerative changes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292.  Thereafter, in the January 2004 
statement of the case, the RO conceded that the low back 
disorder was also ratable as intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Since the veteran filed his claim in November 2002, there 
have been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a.  
Specifically, the new criteria for rating all other back 
disorders except intervertebral disc syndrome became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-56 
(Aug. 27, 2003).  As to intervertebral disc syndrome, the 
September 26, 2003, changes did not change the way it was 
rated at the time the veteran filed his claim except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
Id.  Thereafter, 69 Fed. Reg. 32449 (June 10, 2004) corrected 
a clerical error in the Federal Register publication of 
August 27, 2003.  

The statements of the case issued in January 2004 notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claims may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the veteran's November 2002 claim and the September 
2003 change in law, while VA must apply the new rating 
criteria for rating intervertebral disc syndrome for the 
entire time the appeal has been pending, VA may only apply 
the old rating criteria for all other back disorders prior to 
September 26, 2003, and it may only consider the new rating 
criteria for all other back disorders since September 26, 
2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  



Intervertebral Disc Syndrome

As to intervertebral disc syndrome, the veteran is entitled 
to an increased, 20 percent, rating under Diagnostic 
Code 5243 if it is manifested by incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  38 C.F.R. § 4.71a 
(2006).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

In this case, the record does not show that a physician has 
ever ordered bed rest due to his low back disorder.  In fact, 
at the April 2003 VA examination the veteran specifically 
reported that he "has not been recommended for bed rest or 
been incapacitated in the past year due to back pain."  
Therefore, because the record is negative for any evidence of 
physician ordered bed rest, the claim for an increased rating 
under Diagnostic Code 5243 must be denied.  Id.

All Other Back Disorders

Prior to September 26, 2003, given the 10 percent rating 
assigned the low back disorder, the veteran was only entitled 
to an increased rating under potentially applicable 
Diagnostic Codes if he had a fracture with cord involvement 
requiring long leg braces or being bedridden (100 percent) or 
a fracture of the vertebra without cord involvement but 
leading to abnormal mobility requiring a neck brace (60 
percent) (Diagnostic Code 5285); complete ankylosis of the 
spine at a favorable angle (60 percent) (Diagnostic Code 
5286); ankylosis of the lumbar spine at a favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); moderate 
limitation in the range of motion of the lumbar spine (20 
percent) or severe limitation in the range of motion of the 
lumbar spine (40 percent) (Diagnostic Code 5292); or 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion in a standing 
position (20 percent) or lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent) (Diagnostic Code 5295.).  38 C.F.R. § 4.71a (2003).

Since September 26, 2003, given the 10 percent rating 
assigned the low back disorder, the veteran is only entitled 
to an increased rating under potentially applicable 
Diagnostic Codes if he has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or he 
has muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
he has favorable ankylosis of the entire thoracolumbar spine 
(40 percent); he has unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); or he has unfavorable 
ankylosis of the entire spine (100 percent).  38 C.F.R. 
§ 4.71a (2006). 

As to a fractured lumbar vertebra, there is no suggestion in 
the record that the veteran has ever sustained such an 
injury.  See, e.g., VA examinations and x-rays dated in 
December 1996 and April 2003.  There being no demonstrable 
service connected vertebral deformity, a 10 percent rating 
may not be added to the rating.  Furthermore, the service 
connected low back disorder did not include cord involvement 
requiring long leg braces.  Consequently, an increased 
schedular rating was not warranted for the veteran's service-
connected low back disorder under Diagnostic Code 5285 for 
the period prior to September 26, 2003.  38 C.F.R. § 4.71a 
(2003).

As to ankylosis (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), 
at the April 2003 VA examination it was opined that there was 
no evidence of ankylosis of the lumbosacral spine.  In the 
absence of ankylosis, the Board may not rate his service-
connected low back disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, at no time during the 
pendency of the appeal was the veteran entitled to an 
increased rating due to ankylosis under either the old or new 
rating criteria for evaluating back disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

As to limitation of motion under old Diagnostic Code 5292 and 
lumbosacral strain under old Diagnostic Code 5295, the lost 
lumbar spine motion was never characterized as "moderate."  
See, e.g., VA examinations dated in December 1996 and April 
2003.  Moreover, the April 2003 VA examiner opined that there 
were no muscle spasms.  Therefore, based on the objective 
clinical findings the Board finds that the low back disorder 
did not result in sufficiently reduced limitation of motion, 
an increased rating is not warranted under either Diagnostic 
Code 5292 or Diagnostic Code 5295 for the period prior to 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  

As to limitation of motion under new Diagnostic Codes 5235 to 
5242, at the April 2003 VA examination flexion of the lumbar 
spine was to 80 degrees, the combined range of motion of the 
lumbar spine was 185 degrees, and the veteran had no muscle 
spasm or guarding.  (Full range of motion of the back is 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
lateral flexion from 0 to 30 degrees, and rotation from 0 to 
30 degrees.  38 C.F.R. § 4.71, Plate V (2006))  Therefore, 
based on this objective clinical finding the veteran's low 
back disorder does not result in sufficiently reduced 
limitation of motion to warrant an increased rating under the 
new rating criteria since September 26, 2003.  See 38 C.F.R. 
§ 4.71a (2006).

As to pain on use under the old and new rating criteria, 
while the lumbar spine had some tenderness and reduced motion 
at the April 2003 VA examination, there were no complaints of 
flare-ups and on examination there was no muscle spasms or 
weakness.  Moreover, painful pathology was not objectively 
confirmed by such signs as disuse atrophy.  Furthermore, the 
examiner specifically reported that the veteran had back pain 
when flexion was at 80 degrees, backward extension was at 30 
degrees, left and right lateral flexion was at 40 degrees, 
and left and right rotation was at 35 degrees and these were 
the figures used by the Board in calculating whether the 
claimant met the criteria for a 20 percent rating under the 
new rating criteria.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating prior to September 26, 2003, for a limitation 
of lumbar motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca.  Likewise, the Board does not find that the 
veteran's functional losses equate to the criteria required 
for a 20 percent rating since September 26, 2003, for a 
limitation of lumbar motion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.  Id.

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2006).  

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, while 
the veteran complained of radiculopathy at his April 2003 VA 
examination and examination disclosed decreased reflexes in 
the knees and ankles, examination also disclosed intact 
sensation, good tone, good active motion, and strength as 5/5 
in all extremities.  Moreover, the examiner opined that 
neurological examination was nonfocal and intact for motor, 
sensory, reflexes and cerebellar.  It was also opined that 
the veteran's examination results were not consistent with 
acute lumbar radiculopathy.  Furthermore, the record is 
otherwise negative for complaints, diagnoses, or treatment 
related to radiculopathy.  Therefore, since the criteria for 
a separate compensable rating for sciatic nerve impairment 
caused by the low back disorder requires at least mild 
incomplete paralysis, the Board finds that the veteran's 
objectively confirmed adverse symptomatology do not rise to 
this level of impairment and the claim must be denied.  
38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5243, 8520, 8620, 8720 (2006); Esteban. 

Headaches

Most recently, the May 2003 rating decision confirmed and 
continued the non compensable disability rating for the 
veteran's migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants a 10 percent 
disability rating; with characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrants a 30 percent disability rating; and with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 50 
percent disability rating.  Id.  

With the above criteria in mind, the private treatment 
records from Health Net are negative for complaints, 
diagnoses, or treatment related to migraine headaches.  

At the April 2003 VA examination, the veteran complained of 
having migraine headaches approximately once every other 
week.  He also reported that they were not associated with 
nausea, vomiting, or photophobia.  Neurological examination 
was nonfocal and intact for motor, sensory, reflexes and 
cerebellar.  And, while the veteran was diagnosed with 
migraine headaches, it was thereafter opined that the 
claimant's description of his headaches was not consistent 
with typical migraine headaches.  It was also opined that the 
veteran had no functional limitations due to his migraine 
headaches. 

The Board finds that the evidence relating to the veteran's 
migraine headaches is significant as much for what it does 
not show as what it does.  Specifically, the veteran does not 
claim and the record does not show that the claimant ever 
sought treatment while having a prostrating attack.  
Similarly, the record is negative for reports that the 
veteran's headaches were prostrating.  Moreover, the record 
does not show that the veteran takes medication for his 
headaches.  Likewise, the record is negative for any clinical 
support for his recitations regarding the severity of his 
symptoms.  Furthermore, the April 2003 VA examiner opined 
that the veteran had no functional limitations due to his 
migraine headaches.  Therefore, based on these objective 
findings the Board finds that the veteran's migraine 
headaches do not meet the criteria for a compensable rating 
and the claim must be denied.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Right Knee Disorder

Most recently, the May 2003 rating decision confirmed and 
continued the 10 percent rating for the veteran's right knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is ratable as degenerative arthritis under 
Diagnostic Code 5003.  And, Diagnostic Code 5003 provides a 
10 percent rating for x-rays evidence of arthritis with 
painful limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to a service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Code 5257, a review of VA and private 
treatment records, including the results from the veteran's 
April 2003 VA examination, does not show that any physician 
has ever opined that the veteran's right knee was unstable.  
In fact, the April 2003 VA examiner, like the earlier 
December 1996 VA examiner, specifically opined that the right 
knee had negative joint instability.  Therefore, because 
there is no evidence in the record that suggests any 
subluxation or instability in the right knee, neither an 
increased rating nor a  separate compensable rating for the 
right knee is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, a review of the VA and 
private treatment records, including the results from the 
veteran's April 2003 VA examination, show that right knee 
range of motion, at its worst, was 0 to 140 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006)).  

Therefore, because right knee flexion was not limited to 30 
degrees and extension was not limited to 15 degrees, an 
increased rating is not warranted based on objective clinical 
findings showing decreased range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because 
right knee flexion was not limited to 45 degrees and 
extension was not limited to 10 degrees, separate compensable 
ratings are also not warranted under these same Diagnostic 
Codes.  Id; VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right knee equates to the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, or separate compensable ratings under these same 
Diagnostic Codes.  

Specifically, while the veteran complained to the April 2003 
VA examiner of daily knee pain with occasional giving way and 
problems with standing for more than thirty minutes, and 
difficulty walking hills and steps, he also reported that he 
experienced knee pain when walking on a treadmill only after 
he exceeded two miles and he denied having any problems with 
swelling or locking.  Moreover, while examination disclosed 
mild right knee joint tenderness and a limp without ataxia, 
the range of motion of the knee taking into account his pain 
was full at 0 to 140 degrees.  Additionally, the examiner 
opined that the right knee was negative for crepitus, edema, 
effusion, or retropatellar pain.  It was also opined that the 
range of motion of the right knee was not limited by 
weakness, lack of endurance, incoordination, or fatigue.  It 
was thereafter opined that the veteran had no functional 
limitations due to the right knee disorder.  Furthermore, 
painful pathology was not objectively confirmed by such signs 
as disuse atrophy.  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses do not equate to the criteria required for 
a 20 percent rating under either 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261, or separate 
compensable ratings under these same Diagnostic Codes.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners, that his low back disorder, 
headaches, and/or right knee disorder interferes with 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2006).  Although 
the veteran has described his problems as so bad that he has 
difficulty obtaining and maintaining employment, the evidence 
does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that any of his service 
connected disabilities, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
examiner.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the severity of 
the disorders are not probative evidence as to the issues on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Entitlement to an increased disability rating for a low back 
disorder is denied.

Entitlement to an increased disability rating for headaches 
is denied.

Entitlement to an increased disability rating for a right 
knee disorder is denied.


REMAND

As to entitlement to an increased rating for a left knee 
disorder, the Board notes that the RO in the January 2004 
statement of the case conceded that this disability was 
ratable as both instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  

In this regard, while the April 2003 VA examiner after 
reporting that the range of motion of the knee was normal at 
0 to 140 degrees opined that left knee motion was limited by 
pain.  He did not thereafter opine as to the exact amount, 
measured in degrees, this pain limited knee motion.  DeLuca.  
Therefore, a remand to obtain such an opinion is required.  
See 38 U.S.C.A. § 5103A(d). When readjudicating the claim, 
the RO should be mindful of the Court's holding in Esteban as 
well as VAOPGCPREC 09-04.

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
remaining claim on appeal as outlined by 
the Court in Dingess.  The updated notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should make arrangements for 
the claims folder to be reviewed by the 
April 2003 VA examiner if available or 
another physician if he is not.  
Thereafter, the examiner should be asked 
to provide an opinion as to the exact 
amount, measured in degrees, that left 
knee motion is limited by pain.  If such 
an opinion cannot be obtained without 
another examination of the veteran, then 
such an examination should be scheduled. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

4.  Thereafter, the RO must address the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  In 
readjudicating the claim, the RO should 
be mindful of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261; 
VAOPGCPREC 09-04; DeLuca; and Esteban.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received and any evidence not 
received as well as address all 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


